Citation Nr: 9910952	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-49 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from November 1942 to 
January 1944.  Service connection was granted for bronchial 
asthma by a February 1944 rating decision.  A 30 percent 
disability rating was assigned, effective January 27, 1944.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the issue on appeal.

The veteran provided testimony at a personal hearing 
conducted before the RO in June 1996, a transcript of which 
is of record.

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, VA has a statutory duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a).  For the reasons stated below, the 
Board has concluded that VA has not complied with the duty to 
assist in the instant case.

The veteran's asthma has been evaluated under 38 C.F.R. § 
4.97, Diagnostic Code 6602, which covers bronchia asthma.  
During the course of this appeal, the rating criteria under 
this Diagnostic Code was changed, with the new criteria 
effective October 7, 1996.  61 Fed. Reg. 46720 (September 5, 
1996).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in 
Karnas v. Derwinski, 1 Vet.App. 308, 312 (1991) held that 
where laws or regulations change, after a claim has been 
filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.

Under the previous version of Diagnostic Code 6602, 
evaluations in excess of 10 percent disabling were based on 
the degree of disability demonstrated along with 
corresponding symptomatology.  A 30 percent disability rating 
was warranted where the objective evidence indicated a 
moderate disability as shown by asthmatic attacks rather 
frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating was warranted for a severe disability shown by 
evidence of frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating was appropriate where the 
asthma was pronounced, with asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe 
impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 
(1996).  

Under the revised criteria of Diagnostic Code 6602, in effect 
from October 7, 1996, bronchial asthma manifested by FEV-1 of 
71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or 
intermittent inhalational or bronchodilator therapy warrants 
a 10 percent disability rating.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, FEV-1/FVC 
of 56 to 70 percent, daily inhalational or bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating is warranted for FEV-1 of 40 to 55 percent 
predicted, FEV-1/FVC of 40 to 55 percent, at least monthly 
visits to a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 of less than 40 percent predicted, 
FEV-1/FVC of less than 40 percent, more than one attack per 
week with episodes of respiratory failure, or the requirement 
of daily use of systemic (oral or parenteral) high dose 
corticosteroids or immunosuppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1998).  In the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthma attacks must be of record.  Id. 

The Board notes that the wording of Diagnostic Code 6602 
shows that each of the aforementioned criteria for a percent 
rating is an independent basis for granting of the requisite 
evaluations.  

The Board also notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
commentator recommended that VA specify that pulmonary 
function be tested before bronchodilatation in order to 
reflect ordinary conditions of life.  The response of VA was 
as follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46723.

In conjunction with his claim for an increased disability 
rating, the veteran was accorded a VA examination in May 
1995.  Pulmonary function tests conducted at the time of this 
examination showed FEV-1 at 68 percent predicted value, post-
drug, and FEV-1/FVC at 96 percent of predicted value, post-
drug.  Granted, the results of this test correspond to the 
assigned disability rating of 30 percent under the revised 
criteria.  However, medical records from Jenkins, Rollands, 
the veteran's primary care provider, show that a pulmonary 
function test was conducted in August 1995.  A handwritten 
notation to these records indicates that FEV-1 was at 40 
percent predicted value, post-medication, and FEV-1/FVC at 71 
percent of predicted value, post-medication.  This FEV-1 
value corresponds to a 60 percent rating under the revised 
criteria.  Moreover, medical progress notes from January 1997 
show FEV-1 at 22 percent of predicted value, and FEV-1/FVC at 
64 percent of predicted value.  This FEV-1 value appears to 
correspond to the criteria for a 100 percent rating.  
However, it is not clear whether the results of the January 
1997 testing was pre- or post-medication.  Further, it does 
not appear that either of August 1995 or January 1997 
pulmonary function tests were part of an examination for 
disability purposes.  

For the reasons stated above, the Board is of the opinion 
that the medical evidence on file may not accurately reflect 
the current nature and severity of the veteran's bronchial 
asthma.  Therefore, the Board concludes that a 
contemporaneous and comprehensive examination of the veteran 
is essential to a fair adjudication of this appeal.  See 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  Since VA has 
a mandatory duty to assist the veteran with the development 
of his claim, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his bronchial 
asthma.  After securing the necessary 
release, the RO should obtain all 
pertinent records not already on file.

2.  The veteran should be afforded a VA 
examination by an appropriately qualified 
individual to ascertain the current 
nature and severity of his bronchial 
asthma.  The claims folder should be made 
available to the examiner for review 
before the examination.  A pulmonary 
function test should be performed as part 
of this examination.  Additionally, the 
examiner should comment on the frequency 
of the veteran's asthmatic attacks, and 
whether the veteran's asthma is treated 
with corticosteroids or immunosuppressive 
medications.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

After undertaking any development deemed essential in 
addition to that requested above, the RO should readjudicate 
the issue of entitlement to a disability rating in excess of 
30 percent for bronchial asthma.  If the benefit requested on 
appeal is not granted to the veteran's satisfaction, the 
veteran and his representative should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


